Citation Nr: 1511677	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-40 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the reduction in the disability rating for residuals of prostate cancer from 100 percent to 40 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO reduced the disability rating for residuals of prostate cancer from 100 percent to 20 percent, effective from June 1, 2010.

In August 2010, the RO increased the disability rating for residuals of prostate cancer to 40 percent, effective from June 1, 2010.

In his September 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Decision Review Officer (DRO) and a Board hearing before a Veterans Law Judge at the RO.  He subsequently withdrew his Board hearing request.

The Veteran was notified that his DRO hearing had been scheduled for a date in July 2011 by way of a May 2011 letter.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative.  The Veteran failed to appear for the scheduled DRO hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Veteran had also perfected an appeal with regard to the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  In September 2012, the RO granted a TDIU, and thereby resolved the appeal as to that issue.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's appeal.  The documents in these files have been reviewed and considered as part of this appeal.


FINDING OF FACT

At the time of the March 2010 decision which reduced the rating for residuals of prostate cancer, such residuals included urinary frequency with awakening at night to void 3 to 4 times per night and voiding 6 to 7 times per day; the Veteran had not received any surgical, X-ray, antineoplastic chemotherapy, or any other therapeutic procedure for prostate cancer since a 2007 seed implantation; there was no local reoccurrence or metastasis of the prostate cancer and the Veteran did not experience any associated urinary tract infection, renal dysfunction, obstructed voiding, or urine leakage requiring the use of an appliance or the wearing of absorbent materials which had to be changed more than 4 times per day.


CONCLUSION OF LAW

The criteria for reduction in the disability rating for residuals of prostate cancer from 100 to 40 percent were met, effective from June 1, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.343(a), 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes (DCs) 7527, 7528 (2014).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The VCAA applies to "claims" and "claimants."  See Id.  The appeal as to the rating reduction for residuals of prostate cancer arises from actions initiated by the RO under the requirements of regulations discussed below.  The rating reduction and appeal did not arise from a "claim."  Hence, the VCAA is not applicable in this instance.

Analysis

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, DC 7528 as a malignant neoplasm of the genitourinary system.  Under DC 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination, shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.344 (a), (b) (2014) prescribe additional requirements for rating reductions but only apply to ratings that have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c).

At the time of the March 2010 reduction, the 100 percent rating for the Veteran's prostate cancer had been in effect since December 2006.  Thus, as the rating for prostate cancer had been in effect for less than five years, the provisions of 38 C.F.R. § 3.344 (a), (b), which provide additional regulatory hurdles to rating reductions, do not apply.  

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Where VA has reduced a veteran's rating without observing applicable laws and regulations, such a rating is void ab initio and the Court will set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, supra at 595.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Malignant neoplasms of the genitourinary system are rated under 38 C.F.R. § 4.115b, DC 7528.  The provisions of DC 7528 have been interpreted as follows:

The rule actually requires an examination, not a reduction, six months after the assignment of total benefits.  If the claimant remains totally disabled, the 100 percent rating will continue without interruption.  A total rating will extend indefinitely after treatment is discontinued, with a required VA examination six months thereafter.  If the results of this or any subsequent examination warrant a reduction in rating, the reduction will be implemented under the provisions of 38 C.F.R. § 3.105(e).  

There can be no reduction at the end of six months since any proposed reduction would be based on the examination and the notification process can begin only after the examination is reviewed.  This method also has the advantage of offering a veteran more contemporary notice of any proposed action and, under the provisions of  38 C.F.R. § 3.105(e), expanding the opportunity to present evidence showing that the proposed action should not be taken.  59 Fed. Reg. 2525-6 (Jan. 18, 1994).

Additionally, postoperative residual disability of the prostate gland is rated as either a urinary tract infection or as voiding dysfunction, whichever is greater.  38 C.F.R. § 4.115(b), DC 7527.  

The rating reduction for prostate cancer was proposed in an October 2009 rating decision and implemented in the March 2010 rating decision, effective from June 1, 2010.

In the October 2009 rating decision, the RO proposed to reduce the disability rating for residuals of prostate cancer from 100 percent to 20 percent.  At that time, the RO noted VA treatment records and a September 2009 VA examination which explained that the Veteran was diagnosed as having prostate cancer in August 2006 and that he underwent seed implantation in January 2007.  There was no evidence of any active cancer and the Veteran had not undergone any treatment for prostate cancer since the January 2007 seed implantation.  The residuals of the cancer included urinary frequency of up to 3 to 4 times each night and 6 to 7 times during the day.  There was no incontinence, obstructed voiding, or renal dysfunction.  Overall, there was no evidence of local recurrence or metastasis of cancer and only residual urinary problems.  Thus, a 20 percent rating was warranted based on the severity of the Veteran's voiding dysfunction.

The October 2009 rating decision notified the Veteran that he had a period of 60 days within which to submit additional evidence showing that the reduction should not have been made and that if additional evidence was not received within that period, the rating would be reduced.  Therefore, the October 2009 decision provided proper notice in accordance with 38 C.F.R. § 3.105(e).

In the March 2010 rating decision, the RO reduced the disability rating for residuals of prostate cancer from 100 percent to 20 percent, effective from June 1, 2010.  The reduction was based on a finding that there was no evidence of active malignancy or anti-cancer therapy, and only residual urinary problems which warranted a 20 percent rating under DC 7528 based on voiding dysfunction.  In August 2010, a 40 percent rating was assigned for residuals of prostate cancer based on voiding dysfunction, effective from June 1, 2010.  This is the maximum schedular rating under DC 7528 for urinary frequency.  A rating in excess of 40 percent for residuals of malignant neoplasms of the genitourinary system requires evidence of urine leakage or renal dysfunction.

A VA examination was conducted in September 2009, for purposes of assessing the severity of the Veteran's residuals of prostate cancer pursuant to DC 7528.  The examination report reflects that he was diagnosed as having prostate cancer in 2007 and underwent a seed implantation at that time.  Since the implantation, the Veteran reported that he was forced to quit his job due to abdominal and groin discomfort and rectal pain and that he experienced intermittent rectal bleeding and bouts of proctatitis.  He used an alpha blocker (terazosin) due to increased urinary frequency during the day and at night.  Specifically, he urinated 3 to 4 times each night and voided 6 to 7 times each day.  He reported that he did not experience any incontinence, that he did not use any pads, and that he did not require catheterizations or dilations.  Also, he did not experience any renal insufficiency, renal colic, bladder stones, nephritis, or hospitalizations for urologic disease.  He had not undergone any hormone therapy or any other treatment for prostate cancer since the 2007 seed implantation.  He had experienced progressive difficulty obtaining and maintaining an erection sufficient for vaginal penetration with climax ever since the seed implantation.  His most recent prostate specific antigen (PSA) level in August 2009 was 0.6 and his levels had been fluctuating around that area.


Examination revealed that the Veteran was in no acute distress and that his abdomen was soft, nontender, and nondistended.  There were no masses or hernias.  He had an uncircumcised phallus and normal meatus and his testicles were descended and normal.  The Veteran was diagnosed as having prostate cancer status post seed implant; nocturia, frequency, and rectal bleeding secondary to seed implant for prostate cancer; and erectile dysfunction secondary to radiation treatment for prostate cancer.  The physician who conducted the examination concluded that the Veteran's PSA was less than 1 which indicated that it was likely ("at least as likely as not") that there was no evidence of active prostate cancer.

An October 2009 VA primary care telephone triage note indicates that the Veteran was requesting adult diapers (Depends).  During a November 2009 VA examination, he reported that he occasionally had urgency with his bowel movements and that he did not make it to the toilet in time.  Therefore, he wore Depends on long trips.

A schedular 100 percent rating will not be reduced without examination showing material improvement.  38 C.F.R. § 3.343(a).  In this case, the September 2009 VA examination showed that the Veteran's prostate cancer had not recurred and that there were only urinary residuals of the disease and its treatment.  Hence, an examination has shown material improvement and the residuals of prostate cancer should be rated pursuant to DC 7527 and the Note to DC 7528.  The Veteran's residuals of prostate cancer are most appropriately rated in terms of voiding dysfunction, as there is no medical or lay evidence of renal dysfunction or urinary tract infection.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  See 38 C.F.R. § 4.115a.

The Veteran has been assigned a 40 percent rating based upon urinary frequency, effective from June 1, 2010.  This is the maximum possible schedular rating for urinary frequency and it contemplates daytime voiding interval of less than one hour or awakening to void five or more times per night.  There is no evidence of obstructed voiding, and the maximum schedular rating for obstructed voiding is only 30 percent.  During the November 2009 VA examination, the Veteran reported that he occasionally had urgency with his bowel movements and did not make it to the toilet in time.  Therefore, he wore Depends on long trips.  He reported during the September 2009 VA examination that he did not experience incontinence or use any pads for urinary leakage.  There is no other evidence of any urine leakage, much less any urine leakage that met the criteria for the next higher percentage rating under 38 C.F.R. § 4.115a (i.e., 60 percent, which requires the use of any appliance or the wearing of absorbent materials which must be changed more than 4 times per day).  Hence, a higher rating on the basis of urine leakage was not warranted at the time of the March 2010 rating reduction.  38 C.F.R. § 4.115(b).  

The only other residuals of the Veteran's prostate cancer were erectile dysfunction and rectal bleeding.  Service connection for colitis was granted by way of a March 2009 rating decision.  Also, service connection for erectile dysfunction was granted by way of the October 2009 rating decision and entitlement to special monthly compensation based on loss of use of a creative organ was granted in the March 2010 rating decision.  The Veteran did not appeal any aspect of these decisions.

In sum, the Veteran has been assigned a 40 percent rating based upon urinary frequency, effective from June 1, 2010.  This is the maximum possible schedular rating for urinary frequency.  38 C.F.R. § 4.115a.  Thus, as the evidence demonstrated improvement of the Veteran's prostate cancer, that there was no recurrence or metastasis of the cancer, and that there was no renal dysfunction or urine leakage requiring the use of an appliance or the wearing of absorbent materials which had to be changed more than 4 times per day at the time of the March 2010 rating reduction, a rating higher than 40 percent was not warranted at the time of the rating reduction.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an 

extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal, and particularly in connection with the rating reduction.  The Veteran's symptoms were all contemplated by the appropriate rating criteria as set forth above.  Thus, referral for consideration of an extraschedular evaluation is not warranted and the provisions of 38 C.F.R. § 3.321 could not serve as a basis for restoring the 100 percent rating or finding that the reduction to 40 percent was improper.

In light of the foregoing, the Board concludes that, pursuant to the provisions of 38 C.F.R. §§ 3.105(e) and 3.343(a), the evidence shows that the reduction in the rating for residuals of prostate cancer from 100 percent to 40 percent was proper.  Hence, the appeal must be denied.


ORDER

The reduction in the rating for residuals of prostate cancer from 100 percent to 40 percent was proper; the appeal is denied.






____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


